Exhibit 10.13.5

ITC^DELTACOM, INC.

AMENDED AND RESTATED STOCK INCENTIVE PLAN

STOCK UNIT AGREEMENT

ITC^DeltaCom, Inc., a Delaware corporation (the “Company”), hereby grants stock
units relating to shares of its common stock, $.01 par value (the “Stock”), to
the individual named below as the Holder, subject to the vesting conditions set
forth in the attachment. Additional terms and conditions of the grant are set
forth in this cover sheet, in the attachment and in the ITC^DeltaCom, Inc.
Amended and Restated Stock Incentive Plan (the “Plan”).

Grant Date:                         , 20    

Name of Holder:                                         
                            

Holder’s Social Security Number:             -            -            

Number of Stock Units Covered by Grant:                         

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is available for
your review upon request to Human Resources. You acknowledge that you have
carefully reviewed the Plan and agree that the Plan will control in the event
any provision of this Agreement should appear to be inconsistent with the terms
of the Plan.

 

Holder:  

 

  (Signature) Company:  

 

  (Signature)   Title:  

 

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

ITC^DELTACOM, INC.

AMENDED AND RESTATED STOCK INCENTIVE PLAN

STOCK UNIT AGREEMENT

 

Stock Unit Transferability   

This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (the “Stock
Units”). Except as provided in the next paragraph with regard to your vested
Stock Units, your Stock Units may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Stock Units
be made subject to execution, attachment or similar process.

 

You may transfer your vested Stock Units, to the extent permitted by the
Company’s compensation committee and under such terms and conditions as may be
imposed by the compensation committee, to:

 

•        any Immediate Family Member;

 

•        any trust in which Immediate Family Members have more than 50% of the
beneficial interest;

 

•        any foundation in which Immediate Family Members (or you) control the
management of the assets; or

 

•        any other entity in which Immediate Family Members (or you) own more
than 50% of the voting interests.

 

There may be no consideration for any such transfer of vested Stock Units and no
subsequent transfers of transferred vested Stock Units or transfers of an
interest in a trust, foundation or other entity to which the vested Stock Units
been transferred, except those transfers effectuated in accordance with the
foregoing requirements or by will or the laws of descent and distribution.

Definitions   

Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan. The following additional terms have the
meanings provided below:

 

“Service” means service by you as an employee, officer, director or consultant
to the Company or an Affiliate. A change in your position or duties will not
result in interrupted

 

2



--------------------------------------------------------------------------------

  

or terminated Service so long as you continue to be an employee, officer,
director or consultant of the Company or an Affiliate.

 

“Cause” means, as determined by the Board and unless otherwise provided in an
applicable employment agreement between you and the Company or an Affiliate, (i)
your gross negligence or willful misconduct in connection with the performance
of your duties, (ii) your conviction of a criminal offense (other than minor
traffic offenses) or (iii) your material breach of any term of any employment,
consulting or other services, confidentiality, intellectual property or
non-competition agreement between you and the Company or an Affiliate.

Vesting   

                     of the total number of Stock Units under this Stock Unit
grant will become vested on the              anniversary of the Grant Date,
provided you then continue in Service. The remaining                      of the
total number of Stock Units under this Stock Unit grant will become vested on
the              anniversary of the Grant Date, provided you then continue in
Service. One hundred percent (100%) of the total number of Stock Units under
this Stock Unit grant will become vested upon your termination of Service due to
your death or Disability.

 

The resulting aggregate number of vested Stock Units will be rounded down to the
nearest whole number of Stock Units. You may not vest in more than the number of
Stock Units covered by this grant.

 

Except as may be provided in an applicable employment agreement between you and
the Company or an Affiliate, no additional Stock Units will vest after your
Service has terminated for any reason.

Delivery of Stock Pursuant to Vested Units    A certificate for all of the
shares of Stock represented by the vested Stock Units (which shares of Stock
will be rounded down to the nearest number of whole shares) will be delivered to
you on the third anniversary of the Grant Date; provided, that, if the third
anniversary of the Grant Date occurs during a period in which you are (i)
subject to a lock-up agreement restricting your ability to sell Stock in the
open market or (ii) are restricted from selling Stock in the open market because
a trading window is not available, delivery of such vested shares will be
delayed until the date immediately following the expiration of the lock-up
agreement or the

 

3



--------------------------------------------------------------------------------

  

opening of a trading window, but in no event beyond the end of the year in which
the third anniversary of the Grant Date occurs.

 

In the event that your Service terminates for any reason other than for Cause
prior to the third anniversary of the Grant Date, shares of Stock corresponding
to the vested portion of your Stock Units will be delivered to you immediately
following your termination of Service, provided however, that if (A) on the date
of termination of your Service, any of the Company’s stock is publicly traded on
an established securities market or otherwise (within the meaning of
Section 409A(a)(2)(B)(i) of the Code) and (B) you are determined to be a
“specified employee” within the meaning of Section 409A(a)(2)(B) of the Code,
delivery of the Shares will be made on the earliest of (1) the date which is six
(6) months and one (1) day after your termination date, (2) the date of your
death or (3) such other date as will cause such payment not to be subject to the
interest and additional tax provisions of Section 409A of the Code.

Forfeiture of Unvested Units    In the event that your Service terminates for
any reason other than because of your death or Disability, unless otherwise
provided in an applicable employment agreement between you and the Company or an
Affiliate, you will forfeit all of the Stock Units that have not yet vested.
Termination for Cause    If your Service is terminated for Cause, you will
forfeit all Stock Units, whether or not vested. In addition, if your Service is
terminated for Cause you will be required to forfeit to the Company an amount
equal to the aggregate gain that you recognized pursuant to the vesting or
exercise of Incentive Awards during the twelve (12) month period preceding your
termination of Service (the “Look-back Period”). For this purpose the aggregate
gain recognized by you is equal to the sum of: (i) the aggregate spread value of
all Options exercised by you (including Options exercised by a Family member or
Family Trust) during the Look-back Period, where the spread value is the
difference between the fair market value of the Stock on the date of the Option
exercise and the Option exercise price; (ii) the aggregate value of all shares
of Restricted Stock owned by you that vested during the Look-back Period, less
the purchase price, if any, for the Restricted Stock; and (iii) the aggregate
value of all shares of Stock delivered to you pursuant to Restricted Units
during the Look-back Period. Any amount required to be paid by you to the
Company pursuant to this paragraph

 

4



--------------------------------------------------------------------------------

     will be reduced by any amount repaid by you to the Company pursuant to
Section 304 of
the Sarbanes-Oxley Act of 2002. Withholding Taxes    You agree, as a condition
of this grant, that you will make acceptable arrangements to pay any withholding
or other taxes that may be due as a result of vesting in Stock Units or your
acquisition of Stock under this grant. In the event that the Company determines
that any federal, state, local or foreign tax or withholding payment is required
relating to this grant, the Company will have the right to: (i) require that you
arrange such payments to the Company; (ii) withhold such amounts from other
payments due to you from the Company or any Affiliate; or (iii) cause an
immediate forfeiture of shares of Stock subject to the Restricted Units granted
pursuant to this Agreement in an amount equal to the withholding or other taxes
due. Retention Rights    This Agreement does not give you the right to be
retained by the Company (or any Affiliates) in any capacity. The Company (and
any Affiliate) reserve the right to terminate your Service at any time and for
any reason. Shareholder Rights    You do not have any of the rights of a
shareholder with respect to the Stock Units unless and until the Stock relating
to the Stock Units has been delivered to you. You will, however, be entitled to
receive, upon the Company’s payment of a cash dividend on outstanding Stock, a
cash payment for each Stock Unit that you hold as of the record date for such
dividend equal to the per-share dividend paid on the Stock. Adjustments   

In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Stock Units covered by this grant will be adjusted
(and rounded down to the nearest whole number) in accordance with the terms of
the Plan.

 

In the event of a Corporate Transaction, if the Company or its Successor agrees
in writing in connection with the Corporate Transaction to assume the Stock
Units covered by this Grant or to substitute new stock units covering the
capital stock of a Successor for the Stock Units covered by this grant with
appropriate equitable adjustments in the number of shares, the Stock Units
covered by this grant will continue on such adjusted basis and the vesting of
the Stock Units covered by this grant will not be accelerated. If the

 

5



--------------------------------------------------------------------------------

     Stock Units covered by this grant are not assumed or substituted for in
connection with the
Corporate Transaction in accordance with the preceding sentence, the Stock Units
covered
by this grant will be deemed to be fully vested immediately prior to the
consummation of
the Corporate Transaction and the holder of the Stock Units covered by this
grant will be
delivered a certificate for the shares of Stock subject to this grant (excluding
any shares that
have previously been delivered to the holder) immediately prior to the
consummation of the
Corporate Transaction. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to
receive, the Company would be pleased to provide copies. Please contact the
Human Resources Department to request paper copies of these documents. The Plan
   The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this grant of Stock Units. Any prior agreements, commitments
or negotiations concerning this grant are superseded.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

6